                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

        Plaintiff,
                                                         Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

        Defendants.


                        DECLARATION OF CANDACE L. LaFAVE



STATE OF WISCONSIN           )
                             ) ss.
MARQUETTE COUNTY             )


        I, CANDACE L. LaFAVE, being first duly sworn upon oath, depose and state as follows:

        1.      I am the mother of C.E., who was a Freshman at Westfield Area High School in

March of 2020. I base this Declaration on my personal knowledge.

        2.      My daughter, C.E., attended a school sponsored trip to Orlando, Florida from

March 7, 2020 until March 15, 2020 as a member of the Westfield Area High School marching

band.

        3.      Ms. Amyiah Cohoon, also attended this school sponsored marching band trip. I

know that C.E. is acquainted with Ms. Amyiah Cohoon from playing together in the marching

band and from singing together in the school choir.




                                                1

             Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 4 Document 23
       4.      During the Orlando trip, C.E. and Ms. Amyiah Cohoon stayed in the same hotel,

rode on the same bus and were generally within close proximity of each other, as were virtually

all members of the Westfield Area High School marching band, parent chaperones, and school

faculty and staff who attended the trip. In fact, C.E. and Ms. Amyiah Cohoon rode one row apart

on the bus.

       5.      While on the Orlando trip, the Governors of both Florida and Wisconsin declared

states of emergency related to the current COVID-19 public health crisis. In Florida, this state of

emergency caused the Universal Studios theme park and the Disney World theme parks to be

closed on March 12, 2020 and March 15, 2020 respectively. This state of emergency also caused

C.E. and her classmates to return to Wisconsin earlier than was initially planned.

       6.      Approximately one week after C.E. returned from the trip to Orlando, Florida, she

showed me a recent social media post from Ms. Amyiah Cohoon’s Instagram account that

indicated that Ms. Amyiah Cohoon had COVID-19. In this social media post, Ms. Amyiah

Cohoon stated as follows:

       Hey guys. . . sorry I’ve been on a long break.. [sic] I won’t be back for a whole longer
       due to me noe [sic] having the COVID-19 virus . . .I don’t want the attention its just the
       truth . . . I am now in self quarantine and am not allowrd {sic} to leave my room and
       have an inhaler since they said to go home . . .best of wishes. I love you guys

       7.      When C.E. showed me Ms. Amiya Cohoon’s Instagram post, she was panicked,

scared, and worried that she would also come down with COVID-19 because of her close

proximity to Ms. Cohoon and the other members of the Westfield Area High School marching

band who had also been in close proximity to Ms. Amyiah Cohoon.                C.E. is especially

susceptible to illness because she suffers from a rare brain condition, and she is immune

compromised. Because of C.E.’s medical condition, we were concerned, not only because of her

potential exposure to COVID-19, but also because an increase in stress could cause her


                                                 2

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 4 Document 23
irreversible blindness or other permanent disabilities. C.E. and I were also panicked because

other members of our household are also immune compromised due to various chronic medical

conditions, including C.E.’s father, my 81 year old mother, and me.

       8.      Based on Ms. Amiya Cohoon’s Instagram post, where she claimed that she had

COVID-19, I encouraged C.E. to reach out to Ms. Amiya Cohoon via Instagram to obtain more

information. Shortly thereafter, C.E. sent Ms. Amiya Cohoon a message via Instagram asking

her about her condition. Ms. Amiya Cohoon did not respond to this message until several days

later, when she wrote that her condition had gotten worse and she was taken to the hospital

seeking further treatment from complications associated with COVID-19.

       9.      Once C.E. showed me Ms. Amiya Cohoon’s Instagram post where she claimed

she had been infected with COVID-19, I immediately forwarded this information to Westfield

Area High School Principal, Mr. David Moody. I also called the health departments of Adams,

Marquette, and Waushara Counties seeking to confirm whether there were any confirmed cases

of COVID-19 in these counties. At that time, I was told that there were no confirmed COVID-

19 cases in any of these counties.

       10.     Based on her recent exposure to Ms. Amiya Cohoon, who claimed to have

COVID-19, our concerns over C.E.’s especially susceptible status, and her complaints that she

was having trouble breathing, C.E.’s father took her to the Divine Savior Hospital emergency

room to be evaluated for COVID-19. At that time, C.E. was evaluated and released, but she was

not tested for COVID-19. When C.E. claimed that her symptoms had not improved after two




                                               3

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 4 Document 23
days, I took C.E. back to the Divine Savior Emergency room to be re-evaluated. C.E. was not

tested for COVID-19 on either of her hospital visits, as we were told that despite her difficulty

breathing, she did not present all of the symptoms that hospital required to administer COVID-19

tests at that time.

        11.     Over the next several weeks, I regularly took the temperature of all members of

our household, and I vigilantly monitored them for symptoms commonly associated with

COVID-19 fearing that they would come down with this very dangerous and contagious illness.

We scrutinized every sneeze, cough, sore throat, or other symptom that any family member

presented. Especially considering the various health concerns of the members of our household,

we were stricken with fear, anxiety, and panic over these several weeks.

        12.     This entire ordeal was a significant disturbance and disruption to our regular

family life.

Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true and

correct to the best of my knowledge.

                                              Executed this 23rd day of April, 2020.


                                              s/ Candace LaFave
                                              CANDACE LaFAVE




                                                 4

           Case 2:20-cv-00620-JPS Filed 04/24/20 Page 4 of 4 Document 23
